Citation Nr: 9909238	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a service-
connected low back disability, residuals of a herniated 
nucleus pulposus (HNP), status post laminectomy, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an increased evaluation for status post 
laminectomy at L5-S1, residuals of HNP.  

This case was previously before the Board in July 1997, at 
which time the it was remanded for further development of the 
evidence.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by near-consistent pain in the low back with 
radiating pain to the thighs and painful limitation of 
motion, with spontaneous flare-ups of increased pain.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
service-connected low back disability, residuals of a 
herniated nucleus pulposus (HNP), status post laminectomy, 
are met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to an increased 
disability evaluation for his service-connected low back 
disability, which has been identified as status post 
laminectomy residuals of a HNP.  The condition is currently 
evaluated as 20 percent disabling.  He contends that the 
condition has worsened in severity, and that he is therefore 
entitled to an increased disability rating.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected low back disability 
have increased in severity.  The Board finds that the 
veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107.  The Board is satisfied that the RO has 
adequately conformed with the Board's July 1997 Remand.  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The pertinent evidence of record shows that during service, 
the veteran incurred an injury to his low back, for which he 
underwent a left lumbar laminectomy with removal of an 
extruded disc at the L5-S1 level.  Several years after his 
discharge from service, he experienced a reoccurrence of low 
back pain, and in 1958, he underwent back surgery for removal 
of scar tissue at the L5 level.  In approximately 1968, he 
underwent surgical excision of a left extruded disc at the 
L4-L5 level.  The veteran's service-connected residuals of a 
HNP have been evaluated as 20 percent disabling since 
November 1948.  This disability evaluation is preserved from 
any reduction pursuant to 38 C.F.R. § 3.951.

In May 1991, the veteran submitted a statement in which he 
alleged that his service-connected low back condition had 
increased in severity, and that he currently experienced 
weakness in the hip area and back discomfort with activity.  
The veteran reported to the RO that he did not have any 
medical evidence to submit in support of his claim for an 
increased evaluation, and he did not pursue his claim after 
the RO denied it in August 1991 for failure to submit 
evidence in support of the claim.

In October 1993, the veteran submitted a claim for an 
increased evaluation, claiming that his service-connected 
back condition had worsened in severity;  he requested a VA 
examination.  

In December 1993, the veteran underwent a VA examination of 
the spine.  The veteran reported an increase in his low back 
symptoms two years earlier, including the development of 
stiffness in the low back, and pain in the hip joints 
extending to the back of both thighs.  He also reported the 
onset of some numbness in his feet and legs at about the same 
time, with resulting clumsiness which had caused him to fall 
several times.  He reported taking Voltaren(r) on occasion, but 
denied long-term use of pain medication for his back 
symptoms.  He stated that he had been aware of tightness and 
stiffness in his back and legs for many years, but stated 
that this never interfered with his activities.

On examination, the VA examiner noted moderate flattening of 
the lumbar area.  The range of motion of the thoracolumbar 
spine was measured to 55 degrees of flexion, slightly less 
than 10 degrees of backward extension, left and right lateral 
flexion of 25 degrees, rotation to the left and right to 
35 degrees.  Minor discomfort was noted at the limits of 
mobility to lateral flexion of the neck and the back.  The 
examiner was unable to elicit tendon reflexes at the ankle 
and plantar levels on either side, and irregular diminution 
of sensory perception to heat, cold, light touch and pinprick 
starting at the lower margin of the gastroc muscles downward 
was noted.  The examiner also noted very definite short feet 
with high arches, identified as classical example of 
congenital pes cavus type of deformity.  

X-ray studies of the lumbar spine showed degenerative disc 
disease at L3, L4 and L5-S1, posterior effusion of the L3 
through S1 vertebra, generalized osteoporosis and first 
degree spondylolisthesis at L3, an orthopedic screw from the 
articular process of L5 into the first sacral segment, and 
ankylosing spurs between L3 and L4 on the right side.  X-rays 
of the hips showed minor arthritic changes of both hips and 
generalized osteoporosis of bony structures, minor 
spondylitic spurring of the ischial tuberosities, and the 
above mentioned screw.  X-ray studies of both feet revealed 
bilateral hallux valgus and generalized osteoporosis, small 
lucent cystic areas in the first right metatarsal head, minor 
arthritic changes of the large toe bilaterally, and of the 
cuboid bone, bilaterally.

The examiner stated diagnoses of status post multiple 
surgeries, including lumbar laminectomy and fusion at L5-S1, 
disk surgery at L4-L5 and surgery for lysis of adhesions and 
removal of a spur, degenerative arthritis and degenerative 
disk disease of the cervical and lumbar spine, possible 
degenerative arthritis of both hips, bilateral congenital pes 
cavus, early mild peripheral neuropathy, probably related to 
pes cavus syndrome, and hallux valgus and degenerative 
arthritis of both feet.

In his April 1995 Notice of Disagreement with the RO 
decision, the veteran stated that his service-connected 
condition was worse than when it was when first evaluated as 
20 percent disabling, and that therefore he should be 
entitled to an increased evaluation.  He reported that 
previously, his pain was limited to the sciatic region and 
the legs, but that he now experienced pain in the low back 
region.  He also contended that the VA examiner could not 
qualify his subjective complaints of pain or the decreased 
strength.  He requested a 50 percent disability evaluation.

In July 1995, the veteran submitted a VA Form 9, substantive 
appeal, in which he contended that the December 1993 VA 
examination was cursory and not complete.  He essentially 
contended that his service-connected low back disability must 
have increased in severity since the date of the initial 
rating in approximately 1948.  He specifically requested a 
40 percent disability evaluation. 

In April 1997, the veteran's representative submitted a 
statement in support of his claim, in which the 
representative essentially repeated the veteran's 
contentions, and stated that the veteran's two post-service 
surgeries were directly related to his service-connected 
condition, and that the RO did not discuss or obtain medical 
records pertaining to the veteran's post-service surgeries, 
which were performed in 1958 and in 1967.  The Board notes 
that records pertaining to the veteran's post-service 
surgeries in 1959 and 1968 are of record, and do not address 
the current severity of the veteran's service-connected 
disability. 

In July 1997, the veteran's claim came before the Board and 
was remanded to the RO for further development of the 
evidence.  On remand, the Board instructed the RO to obtain 
any additional recent medical treatment records identified by 
the veteran, and to schedule the veteran for an orthopedic 
examination to determine the current severity of the 
veteran's service-connected disability, to include 
consideration of whether there was any additional functional 
loss due to pain or on flare-up.  Following the completion of 
the requested examination, the RO was instructed to 
reevaluate the veteran's claim in light of 38 C.F.R. §§ 4.40, 
4.45, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In September 1997, the RO requested from the veteran 
information regarding any additional recent treatment records 
relating to his service-connected low back disability.  The 
veteran did not respond to this request during the specified 
period, and he was then scheduled for a VA examination in 
March 1998.

The VA examiner recounted the veteran's history of low back 
disability.  The examiner recorded the veteran's current 
complaints, and noted that the veteran reported that unless 
he exerted himself, he did alright.  The examiner quoted the 
veteran as stating that he was doing very well.  He reported 
a little bit of pain, but stated that he could live with it.  
The examiner then reported that on more specific inquiry, it 
seemed that the veteran had almost continuous mild to 
moderate chronic low back pain and mild to moderate pain in 
the left lower extremities.  The examiner stated that for the 
most part, the pain was mild.  The veteran reported taking 
about 800 milligrams of Motrin(r) daily.  

The veteran reported being able to walk approximately one to 
one and one-half miles on a flat surface at a slow pace.  
However, he reported that he avoided long periods of standing 
or attempting to work in a bending or stooping posture 
because it caused him a moderate increase in pain.  He 
reported that flare-ups were spontaneous, and the examiner 
estimated that these did not exceed a moderate level of pain.

On physical examination, the examiner noted flattening in the 
lumbar spine area, two vertical scars in the midline low 
lumbar area.  Minimal tenderness or sensitivity to light 
percussion and palpation was noted in the lower lumbar area.  
The range of motion of the thoracolumbar spine was measured 
to 68 degrees of forward flexion, 13 degrees of backward 
extension, 28 degrees of lateral flexion bilaterally, 
35 degrees of left rotation and 30 degrees of right rotation.  

The examiner was unable to elicit plantar or Achilles tendon 
reflexes on either side, and a very minor mixed diminution of 
sensory perception was noted in all components from the lower 
calf level downward.  Obvious high arches, pes cavus with 
short foot, curling under of the toes were noted and noted to 
be classic symptoms of congenital pes cavus or a 
developmental deficit.  The examiner noted that it was likely 
that the veteran's pes cavus was the cause of the loss of 
reflexes in the feet.  The veteran walked with a slight 
favoring the left lower extremity.  He was able to toe and 
heel walk, and was able to do 90 percent of a squat and stand 
up. 

X-ray evaluations of the veteran's entire spine revealed 
degenerative bone and disc disease of the cervical and lower 
lumbar spine with first degree spondylolisthesis of L3 
vertebral body.  An orthopedic screw was noted through the 
posterior elements on the left side of the L5-S1 segments, 
with evidence of possible bilateral laminectomy at L4 and L5 
with mild osteoporosis of the bony structures, and thoracic 
spondylosis.

The examiner reported a diagnosis relative to the veteran's 
low back and lower extremities as follows:  residuals of in-
service injury with three subsequent surgeries, with chronic 
low back pain syndrome and chronic left lumbar radicular 
syndrome;  these conditions and surgeries were opined to be 
all related to the veteran's service-connected condition, as 
it was impossible to distinguish the lumbar disease from the 
primary condition of injury.  The examiner identified the 
service-connected pain as moderate, causing a moderate 
disability.

The examiner also noted a diagnosis of degenerative arthritis 
and degenerative disc disease of the thoracic and cervical 
spine, which were identified as not being related to the 
service-connected condition.  Congenital pes cavus and early 
hammertoes were also diagnosed, with no deep tendon reflexes 
at the Achilles or plantar level and with a minor mixed 
sensory deficit of the lower legs and feet, without a 
radicular pattern.

In April 1998, the RO continued the 20 percent evaluation on 
the basis of the VA examination report.  Later in April 1998, 
the RO contacted the veteran by telephone and learned that he 
had received treatment from at the VA Out Patient Clinic 
(OPC) in Lufkin, Texas.

Treatment records were obtained from the VA OPC in Lufkin.  
These showed treatment in June 1996 for complaints of chronic 
low back pain with a three-month history of radiating pain to 
the anterior aspect of both thighs.  Examination revealed 
trouble walking relieved by sitting.  The veteran described 
the pain as similar to a muscle spasm, and he reported that 
it was accompanied by the sensation of ants crawling on his 
right leg.  He reported taking Advil(r) three times per day as 
needed.  The examiner stated impressions of degenerative 
joint disease, spondylolysis at L5 or L4.  Lumbar spine x-
rays showed evidence of the prior surgeries and large 
bridging osteophytes at L3-L4 on the right side with 
degenerative disc disease.  Normal sacroiliac joints were 
noted.  Degenerative disc disease was also noted in the 
thoracic spine.  He was referred to the orthopedic clinic.  

In September 1996, the veteran underwent an orthopedic 
consultation in connection with his chronic low back pain.  
The veteran reported that he had done well following his 1967 
back surgery until three years earlier, when he began to 
experience progressive pain in his low back and buttocks.  He 
reported being able to walk for 30 minutes without much 
difficulty.  On examination, painful motion of the hips and 
neurological changes were noted.  The examiner stated an 
impression of chronic low back pain, noting that the veteran 
did not want to undergo surgery.  A plan for use of non-
steroidal anti-inflammatory drugs was stated. 

In January 1997, the veteran was seen at the Lufkin OPC for 
health maintenance appointment.  It was noted that he took 
Motrin(r) as needed for back pain, with some relief noted.  In 
July 1997, he was seen at the Lufkin OPC for follow-up on 
laboratory testing apparently related to nonservice-connected 
condition.  He reported taking Motrin(r) for his service-
connected back problems.  He reported some reduction in pain, 
but was not pain-free.  

In May 1998, the veteran submitted a statement in which he 
stated that he did not receive the RO's September 1997 letter 
requesting medical treatment information.  He also stated 
that the RO had failed to obtain treatment records from the 
Lufkin OPC for five separate treatment dates.  The Board 
notes that records of three of those dates are of record, and 
that records revealed that the veteran failed to report to 
appointments on two of the dates which he identified.  

The veteran also stated that in 1997, the VA orthopedic 
specialist who examined him at the VA Medical Center (VAMC) 
in Houston, Texas stated, "this is one of the worst looking 
backs I have seen" upon reviewing his x-rays.  The 
orthopedist then prescribed 800 milligram dose of Motrin(r) 
three times per day.  The orthopedic consultation report was 
obtained from the Lufkin OPC.  Records show that the Motrin(r) 
prescription was filled in early October 1996 at the VA OPC 
in Lufkin.  The veteran has not identified any other 
treatment at the VAMC in Houston.  Thus, it appears from the 
evidence of record that the pertinent records relating to 
that prescription and evaluation are of record.

The veteran disagreed with the reported findings from his 
March 1998 VA examination.  He contended that the VA examiner 
did not adequately represent the extent of his pain, and that 
his subjective complaints were more serious than had been 
presented in the examination report.  He clarified that what 
he had intended to express was his opinion that because he 
would not obtain relief from his pain through a fourth 
surgery, he would not undergo surgery.  He stated that he had 
expressed to the examiner the fact that his low back and leg 
pain was constant, and significant enough to disturb his 
sleep.  

The veteran also stated his contention that his current pain 
was the result of all three prior surgeries, which were all 
necessitated by his in-service condition.  He stated that a 
layman's comparison of x-rays dating from 1949 and the 
current period would reveal obvious changes in the condition 
of his lumbar spine.  He stated that the condition had 
worsened since his original evaluation of 20 percent, and 
that significantly, the pain he now reported did not manifest 
itself until 1993.  He contended that the intensity of that 
pain could not be described as "mild".  He reported taking 
aspirin and Voltaren-XR(r) for his pain.

The veteran also reported receiving private treatment for his 
low back condition from a Dr. G.  The RO obtained treatment 
records pertaining to the veteran and dating from May 1995 to 
February 1998 from Dr. G.  These showed treatment for 
numerous conditions other than the service-connected low back 
disability, and most entries did not mention back or lower 
extremities pain.  However, in March 1996, the veteran was 
treated for radiculitis in connection with his back 
disability.  Treatment notes refer to progressively worsening 
back and hip pain radiating to the right thigh.  Though not 
entirely clear, it appears that the veteran was given an 
injection of DeproProvera(r) on at least two occasions between 
March and June 1996.  In June 1996, the veteran complained of 
worsening back and hip pain, with antalgic gait and 
lumbosacral and hip joint pain and tenderness noted on 
examination.  Subsequent treatment records make no mention of 
complaints of low back or lower extremity complaints.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, pursuant to 38 C.F.R. § 
4.71, Diagnostic Code (DC) 5003 (1998).

Limitation of motion of the lumbar spine is addressed in 
Diagnostic Code 5292, which provides for a 40 percent 
disability evaluation for severe limitation of motion of the 
lumbar spine, 20 percent for moderate, and a 10 percent 
disability evaluation for slight limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (1998).

Intervertebral disc syndrome is evaluated as 60 percent 
disabling when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, as 40 percent disabling when 
severe, with recurring attacks, with intermittent relief, as 
20 percent disabling when moderate, with recurring attacks, 
and as zero percent disabling when postoperative, and cured.  
38 C.F.R. § 4.71a, DC 5293 (1998).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. 202.

Analysis

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's low back condition has been evaluated under the 
rating criteria for intervertebral disc syndrome.  However, 
there is also evidence of low back spondylolisthesis, 
degenerative bone and disc disease.  In light of the evidence 
of record, the Board has considered the VA Schedule for 
Rating Disabilities and will evaluate the veteran's service-
connected low back condition pursuant to the rating criteria 
for intervertebral disc syndrome.  The Board finds this to be 
the most appropriate rating criteria based on the veteran's 
medical history, current diagnosis and current 
symptomatology.  

The Board notes that though degenerative changes to the 
lumbosacral spine may not have been identified on past 
evaluations for the veteran's service-connected low back 
disability, the March 1998 VA examination report concluded 
that the veteran's current low back complaints could not be 
distinguished from his service-connected condition.  However, 
findings relative to the veteran's thoracic and cervical 
spine and his lower legs and feet were identified as distinct 
disabilities, not related to his service-connected 
disability.  There is no evidence of record to rebut these 
findings, reported in the VA examination report of March 
1998.

Symptomatology which has been associated with the veteran's 
service-connected lumbar spine disability includes complaints 
of pain and stiffness in the low back, radiating pain into 
the thighs, increased pain with certain activities, including 
walking, stooping, bending and standing for a long time, and 
limitation of motion with pain.  The veteran reported 
constant pain with spontaneous flare-ups, which the examiner 
estimated the reported pain levels to be mild to moderate 
with flare-ups not exceeding moderate pain.  Though the 
veteran reported on examination that he is doing well and 
that he had a little bit of pain, he later characterized his 
pain as severe, and contested the examiner's findings.  The 
VA examiner evaluated the veteran's reported symptoms as mild 
to moderate in degree, noting that he reported almost 
continuous chronic low back and left lower extremity pain.  
The evidence of record shows that the veteran requires 
prescription-strength Motrin(r) daily for back and leg pain, 
without complete relief.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany, 9 Vet. App. 518, 519.

The evidence of record shows that the veteran's complaints 
are of near-constant pain, and though no muscle spasm or 
absent ankle jerk can be attributed to the service-connected 
condition, radiculopathy to the veteran's thighs has been 
identified as symptomatic of his service-connected low back 
disability.  There is no evidence of record to show that his 
limitation in walking distances or performing tasks in 
certain positions are related to any other disability.  

The VA Office of General Counsel has issued an opinion 
concerning the applicability of 38 C.F.R. §§ 4.40 and 4.45 in 
rating disabilities under DC 5293.  VA O.G.C. Prec. Op. No. 
36-97 (December 12, 1997).  The opinion stated that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion;  therefore 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under §§ 4.40 and 4.45.

The Board has considered the nature of the veteran's 
condition, his contentions, the medical evidence of record, 
and the comments of the VA examiner.  The Board has also 
considered the factors set forth in 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, and finds that the 
veteran's complaints of near-constant pain with painful 
limitation of motion, and his complaints of flare-ups, 
combine to create a disability picture more closely 
resembling that of a "severe" disability, evidenced by 
recurring attacks with intermittent relief from symptoms 
compatible with sciatic neuropathy with pain, and 
neurological findings appropriate to the site of the diseased 
disk.  The Board finds that the benefit of the doubt must be 
considered in favor of the veteran, and that an increased 
evaluation of 40 percent is warranted.  See Gilbert, 1 Vet. 
App. 49, 54 and Alemany, 9 Vet. App. 518, 519.  

There is no evidence of record to support a finding of the 
existence of muscle spasm or other more severe neurological 
findings related to the veteran's service-connected low back 
condition, and there is evidence that he is able to attain 
relief with Motrin(r).  Therefore, a higher evaluation of 
60 percent under Diagnostic Code 5293, for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, is not warranted in 
the veteran's case.  The Board also notes that in his July 
1995 substantive appeal, the veteran specifically requested a 
40 percent disability evaluation.

The Board has considered the rating criteria for limitation 
of motion of the spine, and finds that it is not the most 
appropriate set of criteria for evaluating the veteran's 
condition.  The evidence of record does not show that the 
veteran exhibits severe limitation of motion of the lumbar 
spine, which would warrant the maximum rating of 40 percent 
for limitation of motion of the spine pursuant to DC 5292.  
This would also be the maximum disability evaluation for 
degenerative arthritis of the lumbar spine under 38 C.F.R. 
§ 4.71a, DC 5003. 



ORDER

An evaluation of 40 percent for his service-connected low 
back disability, residuals of a herniated nucleus pulposus, 
status post laminectomy, is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


